DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/471,372 filed on 6/19/2019. This action is non-final.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation the vehicle in lines 1 and 2, which, as written, refers to a vehicle previously established in claim 1. Claim 1, however, establishes that the vehicle is determined to have a variable-temperature compartment, and therefore cannot be the same vehicle of claim 8, which is established to not have a variable-temperature compartment. Therefore, it’s unclear whether the vehicle actually has a variable-tempearture compartment. Since the vehicle of claim 8 must be referring to a different vehicle than the one established in claim 1, the term the vehicle in claim 8 will be interpreted as a second vehicle in line 1, and the second vehicle
Claim 13 recites the limitation a proper temperature in lines 1-2 which is a relative term which renders the claim indefinite. The term proper is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore the parameter temperature of claim 13 has been rendered indefinite by this use of the term proper. For examination purposes a proper temperature will be interpreted as a temperature required by the temperature-sensitive items, matching the language used in claim 3.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-9, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1 recites a method for identifying items, determining their temperature sensitivity, determining a vehicle suitable for delivering said items, and notifying said vehicle of a delivery time for said items.  Claim 18 recites an apparatus capable of performing the method of claim 1. Therefore, they are each directed to one of the four statutory categories of invention: a method and a machine, respectively.
The limitations ... identify a plurality of items for delivery to a vehicle; determine whether any of the plurality of items are temperature-sensitive; responsive to identifying at least one temperature-sensitive item: determine whether the vehicle has a variable-temperature compartment to receive the temperature-sensitive item; and responsive to determining that the vehicle has a variable-temperature compartment, notify the vehicle of an estimated delivery time for the temperature- sensitive items., as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of identifying items (i.e. “Mental Processes”), determining their temperature sensitivity (i.e. “Mental Processes”), determining a vehicle suitable for delivering said items (i.e. “Mental Processes”), and notifying said vehicle of a delivery time for said items (“Certain Methods of Organizing Human Activity”; e.g., commercial interaction). That is, nothing in the claim elements disclose anything outside the grouping of “Mental Processes” and “Certain Methods of Organizing Human Activity” (e.g., commercial interaction). Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. Claim 1 as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using a delivery management system, while claim 18 as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using an apparatus comprising: a processor [0041], and a memory device [0042-0043] configured to store instructions for execution on the processor. The claimed system and apparatus are recited at a high level of generality and is merely invoked as a tool to perform a way to perform the aforementioned abstract idea. Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea. Accordingly, alone and in combination, the additional elements of a delivery management system, an apparatus, a processor, and a memory device of a generic computerized system do not integrate the abstract idea into a practical application. Both claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, claims 1 and 18 as a whole merely describes how to generally “apply” the concept of identifying items, determining their temperature sensitivity, determining a vehicle suitable for delivering said items, and notifying said 
Claims 2-3, 5-9, and 19-20 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The dependent claim limitations merely further narrow the abstract ideas of the independent claims.
The limitations of the dependent claims fail to integrate an abstract idea into a practical application, and they do not provide additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claims as a whole merely describes how to generally “apply” a method of identifying items, determining their temperature sensitivity, determining a vehicle suitable for delivering said items, and notifying said vehicle of a delivery time for said items.  Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.  
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this office action:
A person shall be entitled to a patent unless –



Claims 10-14 and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brady (U.S. Pub. No. 2018/0024554).
Regarding the following claim 10 limitations, Brady, as shown, discloses the following limitations:
A method comprising: receiving, by a control module in a vehicle, information related to delivery of a plurality of items to the vehicle, wherein the information includes an estimated delivery time and identifies temperature-sensitive items among the plurality of items; [See [0019]; [0041]; [0061]; Brady teaches an AGV (autonomous ground vehicle) equipped with an AGV Control System (i.e. a control module).  Brady further teaches the AGV receiving, via said control module, information related to items that will be delivered to it (i.e. information related to delivery of a plurality of items to the vehicle).  Said information includes a time in which a transportation vehicle is expected to arrive and deliver items to the AGV (i.e. an estimated delivery time), and a temperature that is specified for a refrigerated item that will be delivered to the AGV (i.e. identifies temperature sensitive items among the plurality of items).]
... determining, by the control module, a time to begin adjusting a temperature of a variable- temperature compartment in the vehicle based on the identified temperature-sensitive items and the estimated delivery time; [See [0041]; Brady teaches adjusting the temperature in a refrigerated storage compartment according to a temperature specified for a refrigerated item (i.e. based on the identified temperature-sensitive items) at the time when an item is to be placed into the refrigerated storage compartment (i.e. based on ... the estimated delivery time).]
... and providing access, by the control module, to the variable-temperature compartment upon delivery of the plurality of items to the vehicle; [0036]; [0038]; Brady teaches, upon delivering items to an AGV, a carrier interacting with a user interface of the AGV can unlock and/or open a control module), allowing the carrier to add items to a refrigerated storage compartment of the AGV.]
Regarding the following claim 11 limitations, Brady, as shown, discloses the following limitations:
The method of claim 10, further comprising generating, by the control module, a delivery acknowledgement message indicating that the plurality of items are stored in the vehicle; [See [0058]; Brady teaches a notification sent from an AGV via an AGV Control System (i.e. a control module) when an item has been acquired by the AGV (i.e. a delivery acknowledgement message indicating that the plurality of items are stored in the vehicle).]
Regarding the following claim 12 limitations, Brady, as shown, discloses the following limitations:
The method of claim 10, wherein the received information further includes temperature environments required by the temperature-sensitive items; [See [0041]; Brady teaches an AGV receiving information regarding a temperature specified for a refrigerated item which it will receive.]
Regarding the following claim 13 limitations, Brady, as shown, discloses the following limitations:
The method of claim 10, further comprising maintaining, by the control module, a temperature required by the temperature-sensitive items in the variable-temperature compartment; [See [0041]; Brady teaches an AGV adjusting the temperature in a refrigerated storage compartment via an AGV Control System (i.e. a control module) to match a temperature specified for a refrigerated item while it is in said refrigerated storage compartment.]
Regarding the following claim 14 limitations, Brady, as shown, discloses the following limitations:
The method of claim 10, further comprising monitoring, by the control module, power provided from a vehicle battery to the variable-temperature compartment; [See [0031]; [0091]; Brady teaches an AGV Control System (i.e. a control module) comprising a power module 212 (i.e. a vehicle battery) and a power controller 906 which monitors the use of the power module (i.e. monitoring power provided from a vehicle battery to the variable-temperature compartment).]
Regarding the following claim 16 limitations, Brady, as shown, discloses the following limitations:
The method of claim 10, wherein the variable-temperature compartment can be adjusted by the control module to maintain temperatures to preserve at least one of frozen items, refrigerated items, and heated items; [See [0040]; Brady teaches refrigerated storage compartments capable of adjusting their temperatures to match the specified temperatures required by different items.]
Regarding the following claim 17 limitations, Brady, as shown, discloses the following limitations:
The method of claim 10, wherein the vehicle is an unattended vehicle at the estimated delivery time; [See [0060-0061]; (Fig. 3); Brady teaches, at the time of delivery, the vehicle receiving items is an autonomous vehicle, which is unattended.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6, 8-9, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brady (U.S. Pub. No. 2018/0024554) in view of Song (U.S. Pub. No. 2017/0083856).
Regarding the following claim 1 limitations, Brady and Song, as shown, disclose the following limitations:
A method comprising: identifying a plurality of items for delivery to a vehicle; [See [0047]; Brady teaches identifying items to be delivered to an AGV.]
... determining, by a delivery management system, whether any of the plurality of items are temperature-sensitive; [See [0041]; Brady teaches determining if items require refrigeration.]
With regards to the following limitations 
...responsive to identifying at least one temperature-sensitive item: determining whether the vehicle has a variable-temperature compartment to receive the temperature-sensitive item; and responsive to determining that the vehicle has a variable-temperature compartment, notifying the vehicle of an estimated delivery time for the temperature- sensitive items;
Brady teaches, responsive to receiving an order of a plurality of items that include items that require specified temperatures [0040] (i.e. responsive to identifying at least one temperature-sensitive item), designating items to an available vehicle that is capable of performing delivery of said items [0025], and further designating said items to specific vehicle compartments [0041] which can maintain separately controlled temperatures [0040]. Further, Brady teaches sending a message to the designated vehicle indicating an expected time when the transfer of items into the designated compartment will occur (i.e. notifying the vehicle of an estimated delivery time for the temperature- sensitive items) [0061].
Brady, however, does not teach that the availability of the vehicle is determined based on whether the vehicle has a variable temperature compartment to receive the temperature-sensitive item and that the assignment of the vehicle is based on whether such a variable-temperature compartment exists.
vehicles) required by the logistics path have a cold chain function (i.e. a variable temperature compartment) [0046]. Song further teaches sending a distribution instruction to a client terminal of a logistics resource provider (device used by the driver of the vehicle) [0087] notifying the logistics resource (i.e. vehicle) of its assignment to a logistics path that requires its cold chain function [0070].
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the item temperature sensitivity identification method of Brady with the cold chain function determination step of Song.  Brady’s determination step for checking availability of a vehicle for a delivery can be modified to include part of Song’s determination step which includes verifying that a vehicle has a variable temperature compartment before deeming it available for a delivery.  Determining that a delivery vehicle has a variable-temperature compartment required by a temperature-sensitive item before assigning said vehicle to deliver said item would ensure that the temperature-sensitive item is not spoiled or degraded upon receipt by the customer. This would, in turn, ensure higher customer satisfaction and save money required to refund customers for spoiled or degraded items.
Further, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine notifying the vehicle of an estimated delivery time for the temperature sensitive item, as taught by Brady, with the cold chain function determination step of Song. Determining that a delivery vehicle has a variable-temperature compartment required by a temperature-sensitive item before notifying said vehicle of a delivery time would ensure that the temperature-sensitive item is not delivered to a vehicle incapable of keeping the item from becoming spoiled or degraded upon customer receipt. This would, in turn, ensure higher customer satisfaction and save money required to refund customers.  Also, this would 
Regarding the following claim 2 limitations, Brady and Song, as shown, disclose all claim 1 limitations. Brady and Song further disclose the following limitations:
The method of claim 1, further comprising notifying the vehicle of the type of temperature- sensitive items being delivered responsive to determining that the vehicle has a variable- temperature compartment;
Brady teaches, responsive to receiving an order of a plurality of items that include items that require specified temperatures [0040], designating items to an available vehicle that is capable of performing delivery of said items [0025], and further designating said items to specific vehicle compartments [0041] which can maintain separately controlled temperatures [0040]. Further, Brady teaches sending a signal to the designated vehicle indicating the type of items being placed in its compartment, and the associated temperature that they require (i.e. notifying the vehicle of the type of temperature- sensitive items being delivered) [0040]; [0041].
Brady, however, does not teach that the availability of the vehicle is determined based on whether the vehicle has a variable temperature compartment to receive the temperature-sensitive item and that the assignment of the vehicle is based on whether such a variable-temperature compartment exists.
Song teaches determining a logistics path (a delivery plan) [0038] based on whether or not logistics resources (i.e. vehicles) required by the logistics path have a cold chain function (i.e. a variable temperature compartment) [0046]. Song further teaches sending a distribution instruction to a client terminal of a logistics resource provider (device used by the driver of the vehicle) [0087] notifying the logistics resource (i.e. vehicle) of its assignment to a 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine notifying the vehicle of a type of temperature sensitive item being delivered, as taught by Brady, with the cold chain function determination step of Song. Brady’s determination step for checking availability of a vehicle for a delivery can be modified to include part of Song’s determination step which includes verifying that a vehicle has a variable temperature compartment before deeming it available for a delivery.   Notifying a vehicle of items to be delivered prior to determining whether that vehicle is capable of delivering those items would be a waste of time and energy, since many of these notifications would later have to be rescinded once it was determined that a different vehicle would be required to deliver the items.
Regarding the following claim 3 limitations, Brady and Song, as shown, disclose all claim 1 limitations. Brady and Song further disclose the following limitations:
The method of claim 1, wherein determining whether the vehicle has a variable-temperature compartment includes determining whether the variable-temperature compartment can maintain a temperature required by the temperature-sensitive items.
Brady teaches, responsive to receiving an order of a plurality of items that include items that require specified temperatures [0040], designating items to an available vehicle that is capable of performing delivery of said items [0025], and further designating said items to specific vehicle compartments [0041] which can maintain separately controlled temperatures specified by the temperature requirements of the items [0040].
Brady, however, does not teach that the availability of the vehicle is determined based on whether the vehicle has a variable temperature compartment to receive the temperature-sensitive item and that the assignment of the vehicle is based on whether such a variable-temperature compartment exists.
Song teaches determining a logistics path (a delivery plan) [0038] based on whether or not logistics resources (i.e. vehicles) required by the logistics path have a cold chain function (i.e. a variable temperature compartment) [0046]. Song further teaches sending a distribution instruction to a client terminal of a logistics resource provider (device used by the driver of the vehicle) [0087] notifying the logistics resource (i.e. vehicle) of its assignment to a logistics path that requires its cold chain function [0070].
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the compartment temperature matching item requirements process of Brady, with the cold chain function determination step of Song.  Brady’s determination step for checking availability of a vehicle for a delivery can be modified to include 
Regarding the following claim 4 limitations, Brady and Song, as shown, disclose all claim 1 limitations. Brady and Song further disclose the following limitations:
a.	The method of claim 1, wherein responsive to determining that the vehicle has a variable- temperature compartment, instructing the vehicle to adjust the temperature of the variable- temperature compartment to achieve a predetermined temperature prior to the estimated delivery time.
Brady teaches, responsive to receiving an order of a plurality of items that include items that require specified temperatures [0040], designating items to an available vehicle that is capable of performing delivery of said items [0025], and further designating said items to specific vehicle compartments [0041] which can have the temperature of the refrigerated storage compartment adjusted to a temperature that is specified for the refrigerated item in advance so that the refrigerated storage compartment will already be at the specified temperature when the item is placed into the refrigerated storage compartment [0041].
Brady, however, does not teach that the availability of the vehicle is determined based on whether the vehicle has a variable temperature compartment to receive the temperature-
Song teaches determining a logistics path (a delivery plan) [0038] based on whether or not logistics resources (i.e. vehicles) required by the logistics path have a cold chain function (i.e. a variable temperature compartment) [0046]. Song further teaches sending a distribution instruction to a client terminal of a logistics resource provider (device used by the driver of the vehicle) [0087] notifying the logistics resource (i.e. vehicle) of its assignment to a logistics path that requires its cold chain function [0070]. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine adjusting the temperature in a refrigerated storage compartment of a vehicle in advance of a delivery of an item to said compartment, as taught by Brady, with the cold chain function determination step of Song.  Brady’s determination step for checking availability of a vehicle for a delivery can be modified to include part of Song’s determination step which includes verifying that a vehicle has a variable temperature compartment before deeming it available for a delivery. Sending instructions to adjust the temperature of a vehicle’s compartment prior to determining whether that the vehicle is capable 
Regarding the following claim 5 limitations, Brady and Song, as shown, disclose all claim 1 limitations. Brady further discloses the following limitations:
The method of claim 1, wherein the variable-temperature compartment can be adjusted to maintain temperatures to preserve at least one of frozen items, refrigerated items, and heated items; [See [0040]; Brady teaches refrigerated storage compartments capable of adjusting their temperatures to match the specified temperatures required by different items.]
Regarding the following claim 6 limitations, Brady and Song, as shown, disclose all claim 1 limitations. Brady further discloses the following limitations:
The method of claim 1, further comprising initiating delivery of the plurality of items to the vehicle; [See [0056]; (Fig. 3); [0063]; Brady teaches instructing an AGV to meet a transportation vehicle at a meeting location in order to receive items in its compartments.]
Regarding the following claim 8 limitations, Brady and Song, as shown, disclose all claim 1 limitations. Song, as shown, discloses the following  limitations:
The method of claim 1, wherein responsive to determining that the vehicle does not have a variable-temperature compartment, generating a message indicating that the vehicle cannot receive the temperature-sensitive items; [See [0045-0046]; [0060]; Song teaches a seller ordering two logistics path options (delivery routes/resources to be used).  A server then distinguishes that the logistics resources (i.e. vehicles) included in one of the logistics path options has the cold chain function (i.e. has a variable-temperature compartment), while the other does not and therefore does not meet the cold chain requirement (i.e. determining that the vehicle does not have a variable-temperature compartment). Song further teaches sending a distribution instruction to a generating a message indicating that the vehicle cannot receive the temperature-sensitive items).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention combine the methods of Brady with the message generating function of Song.  Brady draws distinctions between vehicles which have variable-temperature compartments, and those that do not.  Brady also makes note of the importance of drawing that distinction, and how user/system knowledge of the variable-temperature capabilities of vehicles is critical to the execution of Brady’s invention.  Therefore, Song’s message generating function would help improve Brady’s invention by notifying users or a computer system of vehicles that do not have variable-temperature compartments.
Regarding the following claim 9 limitations, Brady and Song, as shown, disclose all claim 1 limitations. Brady further discloses the following limitations:
The method of claim 1, wherein the vehicle is an unattended vehicle at the estimated delivery time; [See [0032]; Brady teaches, at the time of delivery, the vehicle receiving items is an autonomous vehicle, which is unattended.]
Regarding the following claim 18 limitations, Brady and Song, as shown, discloses the following limitations:
An apparatus comprising: a processor; and a memory device coupled to the processor, the memory device configured to store instructions for execution on the processor, the instructions causing the processor to; [See [0101]; [0103]; (Fig. 2, 320); (Fig. 10); Brady teaches a server system an apparatus) comprising a processor, a memory coupled to the processor, and instructions stored on the memory and executable by the processor.]
... identify a plurality of items for delivery to a vehicle; [See [0047]; Brady teaches identifying items to be delivered to an AGV.]
... determine whether any of the plurality of items are temperature-sensitive; [See [0041]; Brady teaches determining if items set to be delivered to an AGV require refrigeration.]
With regards to the following limitation:
... responsive to identifying at least one temperature-sensitive item: determine whether the vehicle has a variable-temperature compartment to receive the temperature-sensitive item; and responsive to determining that the vehicle has a variable-temperature compartment, notify the vehicle of an estimated delivery time for the temperature- sensitive items.
Brady teaches, responsive to receiving an order of a plurality of items that include items that require specified temperatures [0040] (i.e. responsive to identifying at least one temperature-sensitive item), designating items to an available vehicle that is capable of performing delivery of said items [0025], and further designating said items to specific vehicle compartments [0041] which can maintain separately controlled temperatures [0040]. Further, Brady teaches sending a message to the designated vehicle indicating an expected time when the transfer of items into the designated compartment will occur (i.e. notify the vehicle of an estimated delivery time for the temperature- sensitive items) [0061].
Brady, however, does not teach that the availability of the vehicle is determined based on whether the vehicle has a variable temperature compartment to receive the temperature-sensitive item and that the assignment of the vehicle is based on whether such a variable-temperature compartment exists.
Song teaches determining a logistics path (a delivery plan) [0038] based on whether or not logistics resources (i.e. vehicles) required by the logistics path have a cold chain a variable temperature compartment) [0046]. Song further teaches sending a distribution instruction to a client terminal of a logistics resource provider (device used by the driver of the vehicle) [0087] notifying the logistics resource (i.e. vehicle) of its assignment to a logistics path that requires its cold chain function [0070].
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the item temperature sensitivity identification method of Brady with the cold chain function determination step of Song.  Brady’s determination step for checking availability of a vehicle for a delivery can be modified to include part of Song’s determination step which includes verifying that a vehicle has a variable temperature compartment before deeming it available for a delivery.  Determining that a delivery vehicle has a variable-temperature compartment required by a temperature-sensitive item before assigning said vehicle to deliver said item would ensure that the temperature-sensitive item is not spoiled or degraded upon receipt by the customer. This would, in turn, ensure higher customer satisfaction and save money required to refund customers for spoiled or degraded items.
Further, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine notifying the vehicle of an estimated delivery time for the temperature sensitive item, as taught by Brady, with the cold chain function determination step of Song. Determining that a delivery vehicle has a variable-temperature compartment required by a temperature-sensitive item before notifying said vehicle of a delivery time would ensure that the temperature-sensitive item is not delivered to a vehicle incapable of keeping the item from becoming spoiled or degraded upon customer receipt. This would, in turn, ensure higher customer satisfaction and save money required to refund customers.  Also, this would ensure that vehicles are not routed to a location by a specified delivery time only later be deemed incapable of delivering an item they were scheduled to pick up, saving time and energy.
Regarding the following claim 19 limitations, Brady and Song, as shown, disclose all claim 18 limitations. Brady further discloses the following limitations:
The apparatus of claim 18, wherein the variable-temperature compartment in the vehicle can be adjusted to maintain temperatures to preserve at least one of frozen items, refrigerated items, and heated items; [See [0040]; Brady teaches refrigerated storage compartments capable of adjusting their temperatures to match the specified temperatures required by different items.]
Regarding the following claim 20 limitations, Brady and Song, as shown, disclose all claim 18 limitations. Brady and Song further disclose the following limitations:
a.	The apparatus of claim 18, wherein the instructions further cause the processor to notify the vehicle of the type of temperature-sensitive items being delivered responsive to determining that the vehicle has a variable-temperature compartment to receive the temperature-sensitive items; 
Brady teaches, responsive to receiving an order of a plurality of items that include items that require specified temperatures [0040], designating items to an available vehicle that is capable of performing delivery of said items [0025], and further designating said items to specific vehicle compartments [0041] which can maintain separately controlled temperatures [0040]. Further, Brady teaches sending a signal to the designated vehicle indicating the type of items being placed in its compartment, and the associated temperature that they require (i.e. notify the vehicle of the type of temperature-sensitive items being delivered) [0040]; [0041].
Brady, however, does not teach that the availability of the vehicle is determined based on whether the vehicle has a variable temperature compartment to receive the temperature-sensitive item and that the assignment of the vehicle is based on whether such a variable-temperature compartment exists.
Song teaches determining a logistics path (a delivery plan) [0038] based on whether or not logistics resources (i.e. vehicles) required by the logistics path have a cold chain function (i.e. a variable temperature compartment) [0046]. Song further teaches sending a distribution vehicle) of its assignment to a logistics path that requires its cold chain function [0070].
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine notifying the vehicle of a type of temperature sensitive item being delivered, as taught by Brady, with the cold chain function determination step of Song. Brady’s determination step for checking availability of a vehicle for a delivery can be modified to include part of Song’s determination step which includes verifying that a vehicle has a variable temperature compartment before deeming it available for a delivery.   Notifying a vehicle of items to be delivered prior to determining whether that vehicle is capable of delivering those items would be a waste of time and energy, since many of these notifications would later have to be rescinded once it was determined that a different vehicle would be required to deliver the items. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brady (U.S. Pub. No. 2018/0024554) in view of Song (U.S. Pub. No. 2017/0083856) and in further view of Yu (U.S. Pub. No. 2015/0006005).
Regarding the following claim 7 limitations, Brady and Song, as shown, disclose all claim 1 limitations. Brady and Song do not, however Yu does, disclose the following limitations:
The method of claim 1, wherein determining whether the vehicle has a variable-temperature compartment to receive the temperature-sensitive item includes: identifying a specific vehicle to receive the items; determining whether the specific vehicle has variable-temperature compartments that can provide temperature environments required by the temperature-sensitive items; [See [0193]; Yu teaches identifying a specific vehicle capable of accommodating an item that requires certain temperatures, and assigning said vehicle to receive said item.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the temperature controlled vehicle compartment function of Brady with the specific vehicle and item assigning function of Yu. While the disclosure of Brady implies matching temperature sensitive items with compartments capable of meeting corresponding temperature criteria, it does not explicitly show this determination step.  Yu, however, explicitly shows matching specific items to specific compartments within specific vehicles based on their respective requirements and capabilities.  Assigning items to specific compartments in vehicles helps ensure that items that require refrigeration end up in a compartment that can accommodate those requirements.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Brady (U.S. Pub. No. 2018/0024554) in view of Eschrich (U.S. Pub. No. 2012/0193988). 
Regarding the following claim 15 limitations, Brady, as shown, disclose all claim 10 and 14 limitations. Eschrich, as shown, discloses the following  limitations:
The method of claim 14, further comprising starting a vehicle engine, by the control module, responsive to detecting power from the vehicle battery falling below a threshold; [See [0026]; Eschrich teaches starting the engine of a vehicle if the battery of the vehicle is low.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention combine the power module 212 and power controller 906 of Brady with the battery recharging process of Eschrich.  It is common in hybrid vehicles to recharge the battery of the vehicle with energy produced by the combustion engine of the vehicle. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Zamer (U.S. Pub. No. 2016/0300184) teaches notifying a recipient of an estimated time of delivery of an item.
Benjamin (U.S. Pub. No. 2016/0260059) teaches a refrigerated vehicle monitoring system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/C.G./
Examiner, Art Unit 3628       

/GEORGE CHEN/
Primary Examiner, Art Unit 3628